MANDATE
             CaseCase 18-3788, Document
                  1:16-cr-00436-KMW     65, 10/04/2019,
                                     Document           2672635,
                                                364 Filed        Page1
                                                          10/04/19     of 1
                                                                    Page  1 of 1

                                                                                         N.Y.S.D. Case #
                                                                                         16-cr-0436-2(KMW)

                           UNITED STATES COURT OF APPEALS
                                      FOR THE
                                   SECOND CIRCUIT

            At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     4th day of October, two thousand and nineteen.

     ________________________________

      United States of America,
                                                      ORDER
                   Appellee,
                                                                                              Oct 04 2019
                                                      Docket No. 18-3788
      v.

      Steven Brown,

                Defendant - Appellant.
      ________________________________

            Appellant moves to withdraw his appeal pursuant to FRAP 42(b).

            IT IS HEREBY ORDERED that the motion is GRANTED.


                                                         For the Court:

                                                         Catherine O’Hagan Wolfe,
                                                         Clerk of Court




MANDATE ISSUED ON 10/04/2019
